Filed 1/8/16 P. v. Lawrence CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                             B262639

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. A352162-01)
         v.

REGINALD D. LAWRENCE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Lance A.
Ito, Judge. Affirmed.
         Law Offices of Robert D. Salisbury, Robert Salisbury for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr. and
David A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.
                                      INTRODUCTION
       Appellant Reginald Lawrence was convicted of various felonies in 1981. In 2013,
he applied for a certificate of rehabilitation relating to his 1981 convictions. The trial
court denied his application. Appellant appealed; we affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In May 1979, when appellant was 28 years old, he met a 14-year-old girl while she
was walking home from a bus stop. She asked him for a drink of water and went inside
his residence. Once they were inside, appellant attempted to “sweet talk” the victim into
becoming one of his “ladies.” She asked to leave, but appellant locked all the doors and
sexually assaulted her. After about two and a half hours, appellant’s brother came home
and appellant permitted the victim to leave.
       Two months later, in July 1979, appellant kidnapped a woman at gunpoint from a
bus stop. He took the woman to his apartment. When she tried to break a window to
escape, appellant became irate, struggled with the victim, and forcibly raped her. He
threatened to kill her if she tried to escape. Appellant ordered the victim to orally
copulate him, but she refused. He later dropped her off at an intersection a few miles
from where he kidnapped her. A later search of appellant’s apartment revealed handgun
ammunition and what appeared to be illegal drugs.
       For both incidents, appellant was convicted of rape with force and threat (former
Penal Code, §§ 261.2, 261.31), assault with attempt to commit rape (§ 220), attempted
oral copulation (§§ 664, 288a, subd. (b)(2),), attempted robbery (§§ 664, 211,), and false
imprisonment (§ 237). Appellant was sentenced to 12 1/3 years in prison.
       In 2013, appellant petitioned for a certificate of rehabilitation under section
4852.01, et seq. Under these statutes, “A convicted felon can request a certificate of
rehabilitation, and the superior court may issue such an order, upon a compelling
showing of postsentence reform. If granted, the certificate of rehabilitation serves as an




       1
           All further statutory references are to the Penal Code unless otherwise indicated.
                                               2
automatic application and judicial recommendation for a gubernatorial pardon in the
particular case.” (People v. Ansell (2001) 25 Cal. 4th 868, 871 (Ansell).)
       The petition is to be filed in the superior court. (§ 4852.06) A filed version of
appellant’s petition is not included in the record on appeal. Once such a petition has been
filed, a trial court “may request from the district attorney an investigation of the residence
of the petitioner, the criminal record of the petitioner as shown by the records of the
Department of Justice, any representation made to the court by the applicant, the conduct
of the petitioner during his period of rehabilitation . . . and any other information the
court may deem necessary in making its determination. If so requested, the district
attorney shall provide the court with a full and complete report of such investigations.”
(§ 4852.12.) It is unclear from the record whether the trial court requested such a report
in this case. The district attorney’s office filed a report prepared by its Bureau of
Investigation.2
       The district attorney’s report described the crimes for which appellant had been
convicted, as stated in the probation officer’s report. The report noted that appellant
claimed he had resided at his current residence for 25 years, was employed as a senior
pastor, owned two cars, and had a bank account with a comfortable average balance.
There were no indications in the report that the district attorney’s office attempted to
verify any of this information. The report directly quoted appellant’s justifications for a
certificate of rehabilitation, which included his representations that he has been married
for 24 or 25 years,3 has children and grandchildren, and has “repented to God and to my
family for all the mistakes and errors of my youth.” The report quoted appellant’s
additional representations: “I am the senior pastor of a Christian church. I hold a Ph.D[.]
in religious studies and I’ve pastored for 20 yrs as of Feb. 12, 2015. I live right before
God and I regret all of past [sic] mistakes of my youth. I am working hard to help others


       2
        Unlike the report discussed in People v. Blocker (2010) 190 Cal. App. 4th 438,
441 (Blocker), this report in this case did not take any position on whether the petition
should be granted.
      3
        One sentence says 24 years, and another sentence says 25 years.
                                              3
to improve their lives and I want my past to be cleaned up. My life is clean, honest and
productive. I’m working to build lives so my life must be a right example.” The report
contains no information verifying or discrediting any of appellant’s claims.
       The report included appellant’s criminal record, which consisted of numerous
arrests for various crimes, as well as convictions for grand theft of property and several
drug crimes predating his 1981 convictions.4 Appellant was paroled in 1987; he violated
parole in 1988 and was returned to prison to finish his term. In 1990, appellant was
convicted of felony possession of a controlled substance and sentenced to 16 months in
prison. He was paroled several months later, but was incarcerated in 1991 for violating
parole again. He was arrested in 1995 for rape, but no charges were brought. There were
no arrests or convictions listed after 1995. The report also noted that appellant was
known by several aliases.
       The report enclosed four letters supporting appellant. The first, which was
undated, was from the chancellor at a bible college and recommended appellant “for
consideration in any future ministry endeavors for which he may apply.” The letter noted
that appellant “is a strong leader, a good listener, and has been the picture of a devoted
and loving husband and father to his family.” The second letter, dated December 2010,
was from the founder of a ministry, and recommended appellant “as a student in your
academic program.” The third letter, from a California state senator, was dated January
25, 2013 and noted that appellant “goes out of his way to donate his time to worthy
causes that benefit the community,” and “it takes a truly altruistic individual like Pastor
Lawrence to offer safe harbor to those in need.” The fourth letter, from the president and
CEO of a media company, also was undated, and recommended “to everyone who has the
opportunity to work with Apostle Lawrence to do so. If you can support his mission
please do so.” This letter also stated that the writer and appellant had worked on several
projects together, “such as, church fundraisers, youth outreach, and young people with
the opportunity to broaden their horizon [s].”

       4
        Appellant is not seeking a certificate of rehabilitation relating to these
convictions.
                                              4
       An additional document filed by the prosecution on December 12, 2014 argued
that appellant should not be granted a certificate of rehabilitation because a defendant
convicted of violations of section “288 (A)” involving sex crimes against children is not
eligible to receive a certificate of rehabilitation under section 4852.01, subdivision (d).
This argument appears to have been made in error, because section 4852.01, subdivision
(d) states that defendants convicted of violations of “Section 288” and “subdivision (c) of
Section 288a” are not eligible for certificates of rehabilitation. Appellant, however, was
convicted of violating subdivision (b)(2) of section 288a.5 The bar in section 4852.01,
subdivision (d) therefore does not apply to appellant.
       A minute order dated December 26, 2014, stated that appellant’s petition was
taken under submission that day. There is no information in the record indicating
whether a hearing was held. The trial court denied appellant’s petition without
substantive comment.
       On December 31, appellant filed a document titled “Supplemental [sic] to Petition
for Certificate of Rehabilitation.” Included was a letter from appellant, stating, “I
absolutely regret the errors of my past.” He also said, “I am so very sorry for every
stupid mistake I made, but I know that I cannot undo the past mistakes of my youth.”
       Appellant’s letter stated that he was released from parole in 1994 and ordained as
a minister in 1995. Appellant related that he obtained a G.E.D., took classes at Mt. San
Antonio College, started a stripping and buffing company and a gardening service, and
then enrolled in seminary school, where he eventually earned a “degree of Doctor of
Ministry, Doctor of Philosophy in Religious Studies.” According to the letter, appellant
has had a local radio broadcast show for the past 16 years and has written a book titled
“All About Marriage.” The letter also detailed some of appellant’s community

       5
         The prosecution’s argument seemed to confuse similarly numbered Penal Code
sections. Section 288, subdivision (a), addresses “lewd or lascivious acts . . . upon or
with the body . . . of a child who is under the age of 14 years.” Section 288a relates to
oral copulation, and subdivision (c) of that section involves a victim who is “under 14
years of age and more than 10 years younger” than the perpetrator. Appellant’s crimes,
including those involving the 14-year-old victim, do not fit either definition.
                                              5
accomplishments as the pastor of his church, including organizing community functions
with the mayor of Hawaiian Gardens, and working with food banks, clothing donations,
and prison ministries. Appellant stated that in conjunction with another church he
traveled to Seoul, South Korea to speak at multiple churches and meet with political
leaders. He noted that he and his wife have been married for 24 years, have children and
grandchildren, own their home, and own two additional properties that they rent to
tenants.
       In addition to his letter, appellant submitted transcripts from a bible college
ostensibly showing the classes he took in 2010 and 2011 to earn his multiple degrees.
Some of the transcripts, however, are unclear as to whether they are for appellant or his
wife, Brenda Lawrence, because both names appear on different parts of the transcripts.
Appellant also included copies of his degrees, including a “Doctor of Ministry” and
“Doctor of Philosophy in Religious Studies” earned on the same day in 2011, as well as
copies of various certificates and awards. He submitted an additional letter of
recommendation from the mayor of Hawaiian Gardens, stating that “Pastor Lawrence and
his church have had a positive influence in our community which should lead to a
brighter future for all.”
       The trial court issued a minute order January 2, 2015 stating that it had read and
considered appellant’s supplemental petition. The court said it would treat the
supplement as a motion to reconsider because the petition was denied shortly before the
supplement was filed. The court denied the petition, stating, “The crimes for which the
defendant was sentenced to state prison were serious, numerous, and violent. The
defendant’s performance upon his release on parole was poor. The character letters
submitted and re-submitted in support of the Petition make no mention of the subject
criminal conduct and are therefore of minimal weight and value. [¶] The Motion to
Reconsider is denied.”
       Appellant timely appealed.




                                              6
                                STANDARD OF REVIEW
       “The decision whether to grant or deny a petition for a rehabilitation certificate
rests in the sound discretion of the trial court, and the court’s ruling will not be disturbed
on appeal unless there is a clear showing of abuse of discretion.” (People v. Failla
(2006) 140 Cal. App. 4th 1514, 1519.) “The standard test for ascertaining an abuse of that
discretion is whether the court’s decision exceeded the bounds of reason.” (Blocker,
supra, 190 Cal.App.4th at p. 444.) “[A] trial court does not abuse its discretion unless its
decision is so irrational or arbitrary that no reasonable person could agree with it.”
(People v. Carmony (2004) 33 Cal. 4th 367, 377.)
                                        DISCUSSION
       As noted above, “A convicted felon can request a certificate of rehabilitation, and
the superior court may issue such an order, upon a compelling showing of postsentence
reform. If granted, the certificate of rehabilitation serves as an automatic application and
judicial recommendation for a gubernatorial pardon in the particular case.” (Ansell,
supra, 25 Cal.4th at p. 871.)
       When a felon requests a certificate of reform, “[t]he district attorney may be
directed to investigate the petitioner . . . and report to the court. (§ 4852.12.) The
superior court holds a hearing where it considers testimonial and documentary evidence
relevant to the petition. (§§ 4852.1, 4852.11.) The court may require the production of
judicial, correctional, and law enforcement records relating to the petitioner's crimes,
supervised release, and conduct during the rehabilitation period. (§ 4852.1.) The court
may issue a certificate of rehabilitation if it finds the petitioner is both rehabilitated and
fit to exercise the privileges and rights he lost due to his conviction. (§ 4852.13, subd.
(a).) ‘The standards for determining whether rehabilitation has occurred are high.’
(People v. Ansell, supra, 25 Cal. 4th 868, 887.) The certificate of rehabilitation is then
forwarded to the Governor; the Board of Prison Terms; (now the Board of Parole
Hearings (see Gov. Code, § 12838.4)); the Department of Justice; and, if the person has
been twice convicted of a felony, the Supreme Court (which, in writing and by a
majority, must recommend a pardon before one may be granted). (§§ 4852.14, 4852.16.)

                                               7
‘[T]he pardon decision is discretionary, and rests ultimately with the Governor.’ (Ansell,
at p. 891.)” (Failla, supra, 140 Cal.App.4th at p. 1519.)
       Not all felons are eligible for certificates of rehabilitation. Section 4852.01 states,
“This chapter shall not apply to persons serving a mandatory life parole, persons
committed under death sentences, persons convicted of a violation of Section 269,
subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section
288.5, Section 288.7, or subdivision (j) of Section 289, or persons in military service.”
(§ 4852.01, subd. (d).) These exclusions do not apply to appellant, so he is eligible for a
certificate of rehabilitation.
       However, mere eligibility does not compel the court to issue a certificate of
rehabilitation. “[T]here is no circumstance under which the statutory scheme requires or
guarantees issuance of a certificate of rehabilitation by the superior court.” (Ansell,
supra, 25 Cal.4th at pp. 887-888.)
       Appellant argues on appeal that he is not the same person he was when he
committed the crimes in 1979. He argues that the trial court erred in relying on the
finding that the crimes from three decades ago were serious, numerous, and violent,
because that has “nothing to do with whether or not Senior Pastor Lawrence is
rehabilitated today.” Appellant also argues that his poor performance on parole in the
late 1980’s and early 1990’s, as noted in the trial court’s order, does not reflect who he is
today. Appellant notes his stable marriage, long-time home ownership, degrees,
dedication to church, and community service, and asks, “[I]f Senior Pastor Lawrence is
not rehabilitated then we have but only one question. Who is?”
       Respondent argues that the trial court acted within its sound discretion. It notes
that appellant’s crimes were hardly youthful indiscretions; he was 28 years old when he
committed the crimes at issue. Respondent notes that appellant is known by multiple
names and has committed numerous crimes in the past. Respondent also points out that
many of the letters submitted in support of the petition are recommendations for
employment or school, and the letters do not indicate that the writers are aware of
appellant’s violent past.

                                              8
       Appellant has not demonstrated that the trial court abused its discretion. A
certificate of rehabilitation calls for “a compelling showing of postsentence reform.”
(Ansell, supra, 25 Cal.4th at p. 871.) Here, however, the record contains no evidentiary
support for any of appellant’s assertions about his reformed life. He has not supported
his arguments with declarations, a statement from his wife, evidence of his home or car
ownership, documentation showing employment or income, or any other independent
proof to support his assertions. Appellant has submitted only his own arguments,
inconsistent bible college transcripts, and letters written by acquaintances recommending
him for school or ministry work. The letters do not indicate that any of the writers knew
about appellant’s past history or efforts to reform. In addition, the letters are not written
to the court, and none of them support or even address appellant’s rehabilitation. Based
on the record before us, we cannot say that the trial court abused its discretion by denying
the petition.
       Moreover, appellant committed a sex offense that carries with it a lifetime sex
offender registration requirement. He sexually assaulted a 14 year-old victim in 1979.
Two months later, he kidnapped another victim at gunpoint, brutally raped her, and
threatened to kill her. Appellant says he now regrets the “errors of his past” and that he is
“so very sorry for every stupid mistake [he] made,” but he expresses no remorse for his
crimes or insight into the devastating effects they had on the lives of his innocent victims.
       Respondent asserts that even if appellant were to receive a certificate of
rehabilitation, he would still have to register as a sex offender. (§ 290.5, subds. (a)(2)(B),
(a)(2)(O).) Appellant does not dispute this. “[T]he Legislature perceives that sex
offenders pose a ‘continuing threat to society’ and require constant vigilance.” (Wright v.
Superior Court (1997) 15 Cal. 4th 521, 527.) This is especially true for someone such as
appellant, who says he works with young people in a trusted leadership position as part of
his youth ministry.
       “The hurdles erected by the Legislature to obtain a certificate of rehabilitation are
not intended to be easily surmounted. The trial courts are entrusted with the
responsibility, in the exercise of a sound discretion, to ensure that the strict statutory

                                               9
standards for rehabilitation are maintained.” (Blocker, supra, 190 Cal.App.4th at p. 445.)
We respect the efforts and growth appellant has made in rejecting his violent past and
choosing to live an honorable life dedicated to home and church. But appellant has not
shown that the trial court’s decision “is so irrational or arbitrary that no reasonable person
could agree with it.” (Carmony, supra, 33 Cal.4th at p. 377.)
                                      DISPOSITION
       The judgment is affirmed.


             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        COLLINS, J.

We concur:


EPSTEIN, P. J.


MANELLA, J.




                                             10